               Case 2:20-cv-00620-RSM Document 9 Filed 05/26/20 Page 1 of 4



 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8              FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   PACIFIC ENDODONTICS, P.S., individually )             Case No. 2:20-cv-00620-RSM
     and on behalf of all others similarly situated, )
11                                                     )   ORDER IN SUPPORT OF STIPULATED
                                            Plaintiff, )   MOTION FOR STAY OF
12                                                         PROCEEDINGS PENDING RULING ON
                                                       )   CONSOLIDATION AND TRANSFER BY
                    vs.                                )   JPML
13
                                                       )
14   THE OHIO CASUALTY INSURANCE                           [Filed concurrently with Stipulated Motion
                                                       )
     COMPANY,                                              for Stay of Proceedings Pending Ruling on
                                                       )
15                                                         Consolidation and Transfer by JPML.]
                                         Defendant. )
16                                                     )

17

18                                                 ORDER

19          The    Court    having    examined     and     considered   Plaintiff   Pacific   Endodontics,

20   P.S. (“Plaintiff”) and Defendant The Ohio Casualty Insurance Company’s (“Defendant”)

21   (collectively the “Stipulating Parties”) Stipulated Motion for Stay of Proceedings Pending Ruling

22   on Consolidation and Transfer by JPML, finding that there is good cause,

23          HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,

24   including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil

25   Procedure, Local Rules of the United States District Court for the Western District of Washington

26   and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to

27   Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for

28   Case No.: 2:20-cv-00620-RSM
     (PROPOSED) ORDER                                -1-
     LEGAL02/39788857v2
               Case 2:20-cv-00620-RSM Document 9 Filed 05/26/20 Page 2 of 4



 1
     inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
 2
     the event that the JPML denies consolidation, the stay will automatically terminate seven (7) days
 3
     after the JPML’s decision denying consolidation, and Defendant shall have twenty-one (21)
 4
     additional days from the termination of the stay to answer, move, or otherwise plead in response
 5
     to Plaintiff’s Complaint.
 6

 7   IT IS SO ORDERED.
 8
            Dated this 26th day of May, 2020.
 9

10

11

12                                                A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE
14

15
     Presented By:
16
     DATED this 22nd day of May, 2020.
17

18                                                KELLER ROHRBACK L.L.P.

19                                                By: s/ Lynn L. Sarko
                                                  By: s/ Amy Williams-Derry
20                                                By: s/ Ian S. Birk
                                                  By: s/ Gretchen Freeman Cappio
21
                                                  By: s/ Irene M. Hecht
22                                                By: s/ Maureen Falecki
                                                     Lynn L. Sarko, WSBA #16569
23                                                   Amy Williams-Derry, WSBA #28711
                                                     Ian S. Birk, WSBA #31431
24                                                   Gretchen Freeman Cappio, WSBA #29576
25                                                   Irene M. Hecht, WSBA #11063
                                                     Maureen Falecki, WSBA #18569
26                                                   1201 Third Avenue, Suite 3200
                                                     Seattle, WA 98101
27                                                   Telephone: (206) 623-1900
                                                     Fax: (206) 623-3384
28
     Case No.: 2:20-CV-00620-RSM
     ORDER                                         -2-
     LEGAL02/39788857v2
             Case 2:20-cv-00620-RSM Document 9 Filed 05/26/20 Page 3 of 4



 1                                         Email: ibirk@kellerrohrback.com
                                           Email: lsarko@kellerrohrback.com
 2                                         Email: gcappio@kellerrohrback.com
 3                                         Email: ihecht@kellerrohrback.com
                                           Email: awilliams-derry@kellerrohrback.com
 4                                         Email: mfalecki@kellerrohrback.com

 5                                      By: s/ Alison Chase
                                           Alison Chase, pro hac vice forthcoming
 6                                         801 Garden Street, Suite 301
 7                                         Santa Barbara, CA 93101
                                           Telephone: (805) 456-1496
 8                                         Fax: (805) 456-1497
                                           Email: achase@kellerrohrback.com
 9
                                        Attorneys for Plaintiff and the Proposed Classes
10

11                                      BAKER & HOSTETLER LLP
12
                                        s/ James R. Morrison
13                                      James R. Morrison, WSBA No. 43043
                                        999 Third Avenue, Suite 3600
14                                      Seattle, WA 98104-4040
                                        Tel:          (206) 332-1380
15                                      Fax:          (206) 624-7317
                                        Email:        jmorrison@bakerlaw.com
16

17                                      Attorneys for Defendant The Ohio Casualty
                                        Insurance Company
18

19

20

21

22

23

24

25

26

27

28
     Case No.: 2:20-CV-00620-RSM
     ORDER                               -3-
     LEGAL02/39788857v2
               Case 2:20-cv-00620-RSM Document 9 Filed 05/26/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the date given below, I electronically filed the foregoing
 3   (PROPOSED) ORDER IN SUPPORT OF STIPULATED MOTION FOR STAY OF
 4   PROCEEDINGS PENDING RULING ON CONSOLIDATION AND TRANSFER BY
 5   JPML with the Clerk of the Court using the CM/ECF system which will send electronic
 6   notification of such filing to the following persons:
 7

 8    Lynn L. Sarko                                     Attorneys for Plaintiff
      Amy Williams-Derry                                PACIFIC ENDODONTICS, P.S.,
 9    Ian S. Birk                                       individually and on behalf of all others
      Gretchen Freeman Cappio                           similarly situated
10    Irene M. Hecht
      Maureen Falecki
11    Keller Rohrback L.L.P.
12    1201 Third Avenue, Suite 3200
      Seattle, WA 98101
13    Tel: (206) 623-1900
      Fax: (206) 623-3384
14

15
            DATED this 22nd day of May, 2020, at Seattle, Washington.
16

17
                                                   s/ Jennifer Hickman
18                                                 Jennifer Hickman
19

20

21

22

23

24

25

26

27

28
     Case No.: 2:20-CV-00620-RSM
     (PROPOSED) ORDER                               -4-
     LEGAL02/39788857v2
